DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 01/07/2021, in which claims 1-15 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Para. [0103, 118, 134, 164-167] of the original specification corresponds to claim limitations are: “predictor configured to …” and “adder configured to …” in claim 15, wherein each generic placeholder, unit, and/or component is interpreted as a processor performing the respective functionality.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 10, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US Pub. 20200007888 A1).

Regarding claim 1, Xu discloses an image decoding method performed by a decoding apparatus, the method comprising (Xu; Fig. 6, 7, Para. [0082, 87]. An image encoding/decoding system/method is used to code video images.): 
deriving a motion vector for one neighbor merge candidate block among neighbor merge candidate blocks of a current block, if a merge mode is applied to the current block (Xu; Para. [0095, 96, 99]. A motion vector for a neighbor candidate block of different neighbor candidate blocks is determined for a merge mode being used.); 
deriving a reference block indicated by the motion vector for the neighbor merge candidate block, in a reference picture (Xu; Fig. 8, Para. [0095, 96, 99]. A reference block from at least L0 is determined in accordance with a motion vector for a neighbor block.); 
deriving a refinement block in which a sum of absolute differences (SAD) with the current block is the minimum among refinement candidate blocks within a search range of the reference block, if a decoder-side motion vector refinement (DMVR) is applied to the current block (Xu; Para. [0096-98, 101]. At least a refined/final block is determined for a DMVR mode being applied, wherein a minimum cost measure of SAD associated with the refined/final block with respect to a current block is determined within a search range of a reference block.); 
deriving prediction samples for the current block based on a refinement motion vector for the derived refinement block (Xu; Para. [0095-98, 101]. A final prediction block is determined for a current block in accordance with a refined motion vector for a refined/final block.); and 
generating reconstructed samples for the current block based on the prediction samples (Xu; Para. [0095-98, 101]. A reconstructed block is determined for a current block in accordance with a prediction block.).

Claim 10 is directed to an image encoding method performed by an encoding apparatus, the method comprising a sequence of processing steps that are in reverse/symmetric manner with processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation outlined above.

Claim 15 is directed to a decoding apparatus for performing image decoding comprising various components (Xu; Para. [0134]. A coding system includes processors, memory, and instructions.)perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 20200007888 A1) in view of Liu (US Pub. 20200382807 A1).

Regarding claim 2, Xu discloses the DMVR is applied to the current block (Xu; See remarks regarding claim 1 above.).
whether the DMVR is applied to the current block is determined based on a DMVR flag representing whether the decoder-side motion vector refinement (DMVR) is applied to the current block, which is obtained by a bitstream.
However, Liu teaches whether the DMVR is applied to the current block is determined based on a DMVR flag representing whether the decoder-side motion vector refinement (DMVR) is applied to the current block, which is obtained by a bitstream (Liu; Para.[0103-112]. A DMVR flag is used to determine whether a DMVR mode is applied to a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Xu to adapt a signaling approach, by incorporating Liu’s teaching wherein a DMVR flag is used to signal the use of DMVR mode, for the motivation to enable DMVR mode during video compression (Liu; Abstract).

Regarding claim 3, modified Xu teaches if the DMVR is not applied to the current block, the neighbor merge candidate block is derived based on a merge index indicating one of merge candidate blocks comprised in a merge candidate list (Xu; Para. [0096-96, 99-100, 103]. For merge mode being used (DMVR not being used), a neighbor candidate block from a candidate list is determined in accordance with a selected corresponding MV determined by an indication.).

Regarding claim 4, modified Xu teaches if the DMVR is applied to the current block, the neighbor merge candidate block is derived based on a DMVR index indicating one of DMVR merge candidate blocks comprised in a DMVR merge candidate list (Xu; Para. [0096-96, 99-100, 103]. For DMVR mode being used, a neighbor candidate block from a DMVR candidate list is determined in accordance with a selected corresponding MV determined by an indication relevant to application of DMVR with a merge mode.).

Regarding claim 5, modified Xu teaches in a process of configuring the DMVR merge candidate list, if the distance between a first DMVR merge candidate motion vector for a first DMVR merge candidate block and a second DMVR merge candidate motion vector for a second DMVR merge candidate block pre-included in the DMVR merge candidate list is a pre-defined value or less, the first DMVR merge candidate block is not comprised in the DMVR merge candidate list (Xu; Para. [0096-96, 99-100, 103]. In constructing a DMVR candidate list, there is a first candidate motion vector of a first candidate block (i.e. any motion vector), which is not in the candidate list, having a distance to a second candidate motion vector, wherein the distance is at least a particular pre-determined value (i.e. a specific value).).

Regarding claim 6, modified Xu teaches the second DMVR merge candidate block is the DMVR merge candidate block most recently comprised in the DMVR merge candidate list based on the timing at which whether the first DMVR merge candidate block is to be comprised in the DMVR merge candidate list is determined (Xu; Para. [0096-96, 99-100, 103]. In constructing a DMVR candidate list, there is a first candidate motion vector of a first candidate block (i.e. any motion vector), which is not in the candidate list, having a distance to a second candidate motion vector, wherein a second candidate block is any candidate block that is the latest in the list with respect to a first candidate block, and the distance is at least a particular pre-determined value (i.e. a specific value).).

Regarding claim 7, modified Xu teaches the DMVR merge candidate blocks comprised in the DMVR merge candidate list comprise: at least one of a spatially neighbor block to the current block, a temporally neighbor block to the current block, a block located spaced apart from the current block by a pre-defined distance, and a combination of a plurality of DMVR merge candidate blocks (Xu; Para. [0096-96, 99-100, 103]. A merge list with the application of DMVR includes at least a spatial neighbor block to a current block and different DMVR candidate blocks.).

Claims 11-13 are directed to an image encoding method performed by an encoding apparatus, the method comprising a sequence of processing steps that are in reverse/symmetric manner with processing steps corresponding to the same as claimed in claims 2-4, and are non-patentable for the same reason as previously indicated.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 20200007888 A1) in view of Chuang (US Pub. 20210160527 A1).

Regarding claim 9, Xu discloses the refinement block is derived from the current block (Xu; Para. [0096-98, 101]. At least a refined/final block is determined for a DMVR mode being applied, wherein a minimum cost measure of SAD associated with the refined/final block with respect to a current block is determined within a search range of a reference block.).
But it does not specifically disclose the refinement block is derived from the current block performing the uni-direction prediction, and the number of reference pictures indicated by the motion vector for the neighbor merge candidate block is one
However, Chuang teaches the refinement block is derived from the current block performing the uni-direction prediction, and the number of reference pictures indicated by the motion vector for the neighbor merge candidate block is one (Chuang; Para. [0012]. A refinement/final block is determined for a current block performing uni-prediction, wherein the number of pictures for a motion vector for a neighbor block is 1.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Xu to adapt a signaling approach, by incorporating Liu’s teaching wherein a DMVR flag is used to signal the use of DMVR mode, for the motivation to perform inter-prediction using constrained sub-block MVs with template matching (Chuang; Abstract, Para. [0012].).

Claim 14 is directed to an image encoding method performed by an encoding apparatus, the method comprising a sequence of processing steps that are in reverse/symmetric manner with processing steps corresponding to the same as claimed in claim 9, and is non-patentable for the same reason as previously indicated.


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US Pub. 20190238883 A1) teaches a video coding system for performing constrained motion vector refinement using a DMVR mode.
Park (WO 2019009498 A1) teaches an inter prediction mode-based coding system that performs DMVR.
Park (WO 2019212223 A1) teaches a video coding system performs inter prediction on the basis of refined motion information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
 

/ALBERT KIR/Primary Examiner, Art Unit 2485